DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 12/20/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-13 in the reply filed on 8/24/2021 is acknowledged.

Claim Status
Claims 1-13 were restricted. Claims 1-8 are withdrawn. Claims 9-13 are elected. Claims 9-13 stand rejected. Claims 1-13 are pending.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues the 112(b) rejection on Pg5Pr5-Pg6Pr2 that “the claims are not read in a vacuum but instead are considered in light of the specification”; and that “The skilled artisan is very familiar with thin-film composite membranes of reverse osmosis, where interfacial polymerization is used to form a polyamide layer on a porous support to yield a reverse osmosis membrane”. The Examiner respectfully disagrees, and notes that in response to applicant's argument that the references fail to show certain features of where interfacial polymerization is used to form a polyamide layer on a porous support to yield a reverse osmosis membrane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the current preamble indicates that there is an apparatus claim of a reverse osmosis membrane, while the body recites a number of components. The body of the claim has no clear indication that the structural components of the membrane is clearly linked to a reverse osmosis type of membrane. It is unclear if the body of the claim is structurally capable of producing another type of membrane such as ultrafiltration/nanofiltration membranes. Thus, it is maintained that the claims body of the claim is unclear as to what is providing a membrane structure that is further considered a reverse osmosis membrane.

Applicant further argues on Pg6 the 102 rejection. Specifically that “the Office Action…states that Applicant’s claims are directed to an apparatus. This is not accurate.” The Examiner respectfully disagrees. Claim 9 currently indicates a reverse osmosis membrane, which is viewed as a device. As such, the device of claim 9 is viewed as an apparatus.

Applicant further argues the 102 rejection on Pg8Pr1-2; indicating that “Mickols does not disclose, directly nor inherently, every element of claim 9 and therefore does not anticipate the claimed subject matter.” The Examiner respectfully disagrees, and notes that the Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims. Further details are in the 102 rejection below.

Applicant argues the 103(a) rejection on Pg9Pr6-Pg10Pr1 that “there is no mention of polyvinyl alcohol in Ichinose. Accordingly, Ichinose cannot, and does not, provide any teaching or suggestion…” and “the mere fact that prior art may be modified to produce the claimed product does not make the modification obvious unless the prior art suggests the desirability of the modification.” The Examiner respectfully disagrees, and notes that in response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the combination of references were utilized for the combination of claim 11’s Young’s modulus, not for the polyvinyl alcohol.

Furthermore, Pg10Pr3 recites “By focusing on the problem addressed by the prior art and the Applicant, a safeguard is provided to prevent the improper combining of references using hindsight reconstruction.” The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues on Pg11Pr1-3 – Pg12Pr1 that “there is no indication that a protective layer comprising a polyacrylamide compound and a polyalkylene oxide as taught in Mickols could be formed on the hard carbon film of Ichinose.” and “Modifying Mickols to replace its polyamide membrane with a hard carbon film would require modification of the principle of operation of Mickols because it would require a complete redesign of the device taught therein.” and “There is no teaching that an elastic modulus of 4.5 GPa to 10 GPa could be achieved with a polyamide film, nor how one would prepare a polyamide film that has an elastic modulus (Young’s modulus) of 4.5 GPa to 10 GPa.” The Examiner respectfully disagrees, and in response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 line 1 recites “a reverse osmosis membrane”. However, it is unclear form the body of the claim as to what component(s) is providing the claimed “reverse osmosis membrane”. The body provides a list of physical structures, however, none of which clearly indicate a membrane structure. 
Dependent claims are rejected for their dependency on rejected independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickols et al. (US7,815,987; hereinafter “Mickols”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 9-10, 12-13; Mickols discloses a reverse osmosis membrane (See Mickols claim 15, C1L58-62; membranes used in reverse osmosis membranes) comprising:
a porous support (See Mickols C2L4-22; microporous support. C11L34-C12L26; polyamide membrane is coated onto a microporous polysulfone support);
a polyamide active layer provided on the porous support (See Mickols C11L34-C12L26; polyamide layer upon the microporous support); and
a protective layer formed on the polyamide active layer (See Mickols claim 1; coating located upon a surface portion of the thin polyamide layer comprises a reaction product of a polyalkylene oxide compound and a polyacrylamide compound),
wherein the protective layer comprises a reaction product of polyvinyl alcohol (See Mickols C4L23-26; C10L8-11; the coating solution may include a modifier of polyvinyl alcohol. C4L7-14; the coating solution may be a wide variety of bringing the modifier into contact with a surface portion of the polyamide membrane. C5L12-43; the modifier comprises a reaction product that may be crosslinking) and a of Chemical Formula 1 having a weight average molecular weight of 500,000 to 700,000, crosslinked with the polyvinyl alcohol (See Mickols C7L44-C10L7; C11L34-C12L29; a composition of Formula (IA-D)/(IIA-F), where R1, R2, and R3 may be a hydrogen atom, hydroxyl, carboxylic acid; alkyl group. C8L59-67; the polyacrylamide having an average molecular weight of about 1,000 to 15,000,000 Daltons. C5L12-43; the modifier comprises a reaction product that may be crosslinking):

    PNG
    media_image1.png
    179
    181
    media_image1.png
    Greyscale

wherein: R1 and R2 are the same as or different from each other, and each independently is hydrogen, deuterium, or a substituted or unsubstituted alkyl group (See Mickols C7L44-C10L7; C11L34-C12L29; a composition of Formula (IA-D)/(IIA-F), where R1, R2, and R3 may be a hydrogen atom, hydroxyl, carboxylic acid; alkyl group.); and 
n is from 10,000 to 20,000 (See Mickols C7L44-C10L7; C11L34-C12L29; a composition of Formula (IA-D)/(IIA-F). The species of polyacrylamide compounds having a molecular weight average of 1,000-15,000,000 Daltons, and repeating units from 100-12,000).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 10: The reverse osmosis membrane of claim 9, wherein the material is present in an amount from 5% by weight to 20% by weight based on a weight of the protective layer (See Mickols C8L59-65; polyacrylamide can have a molecular weight average of 1,000-15,000,000 including those from 10,000 to 5,000,000. Claim 2; the polyalkylene oxide compound and polyacrylamide compound are in a weight ratio of 5:1 to about 1:5).
Claim 12: A water-treatment module comprising one or more of the reverse osmosis membranes of claim 9 (See Mickols abstract, C1L11-12; spiral wound modules incorporating the polyamide membranes. C3L44-49; polyamide membranes are used in modules for RO.).
Claim 13: A water-treatment system comprising one or more of the water-treatment modules of claim 12 (See Mickols abstract, C1L11-12; spiral wound modules incorporating the polyamide membranes. C4L31-34; membrane has been assembled into a module. C3L44-49; polyamide membranes are used in modules for RO.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mickols et al. (US7,815,987; hereinafter “Mickols”) as applied to claim 9 above, and further in view of Ichinose et al. (US2017/0001153; hereinafter “Ichinose”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 11; Mickols discloses the reverse osmosis membrane of claim 9 (See claim 9 supra). 
Mickols does not disclose the membrane which has elastic modulus (Young's modulus) of 4.5 GPa to 10 GPa. However, does indicate that the reverse osmosis (RO) membrane is made of a polyamide (See abstract, C1L8-12).
Ichinose relates to the prior art by providing a method for manufacturing RO membrane (See Ichinose abstract). Ichinose further indicates that polyamide-based RO membranes have been widely used, however the polymer-based membrane permeation rate of organic solvent is very slow and thus the use is limited (See Ichinose Pr. 3). Ichinose further provides a hard carbon film membrane the provides a hard RO membrane having excellent abrasion resistance or pressure resistance, and a Young’s modulus of 5 GPa or more; which is utilized as an index representing a hard degree (See Ichinose Pr. 26). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Mickol’s RO membrane that utilizes a polyamide based membrane, with Ichinose’s non-polyamide based RO membrane that has a Young’s modulus of 5 GPa or more; in order to have an RO membrane having excellent abrasion resistance or pressure resistance (See Ichinose Pr. 26); since Ichinose further notes that crosslinked polyamide-based RO membranes has been widely used as a membrane, however the permeation rate of the organic solvent through the membrane is very slow, and thus the use thereof is limited (See Ichinose Pr. 3); and thus, the utilization of Ichinose’s membrane, remedies the problems presented above (See Ichinose Pr. 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Hu (provided in the IDS) – enhancing the performance of aromatic polyamide RO by surface modification – surface modification of a polyamide RO. 
Na (US2012/0048799), Livingston (US2014/0251897), Tang (US2014/0319049) – forming a membrane that has crosslinking
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779  
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779